r       ..
AO 245B (CASD Rev. 1/ 19) Judgment in a Criminal Case


                                       UNITED STATES D ISTRICT Co
                                          SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                  TI        JUNJ 02021
                                                                                                    CLERK . l, S l: ~"l'R1CT cou ~r
                                                                                                                                    l
                                                                                                 SOUTHERr-i 0 ,5~ ,, : - " C.:. :FOR ',I,'.!.
                                                                                                                                DE ;:, GTY
               UNITED STA TES OF AMERICA
                                  V.                                (For Offenses Committed On or After November I, 1987)


             AQUA SAN DIEGO MARINE, LLC (1)                            Case Number:        19CR0395-CAB

                                                                   PETER BLAIR
                                                                    Defendant's Attorney
USM Number

• -
THE DEFENDANT:
IZl "pleaded guilty to count(s)         ONE (1) OF THE TWO-COUNT INFORMATION

D     was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                           Count
Title & Section                    Nature of Offense                                                                     Number(s)
16 USC 3372(d)(l),                 FALSE LABELING AND AIDING AND ABETTING                                                       1
33 73( d)(3)(A)(i);
18 USC 2




    The defendant is sentenced.as provided in pages 2 through          3      of this judgment.
                                                                  -  --
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
                                                                        - - -
D     The defendant has been found not guilty on count(s)

D     Count(s)                                                is          dismissed on the motion of the United States.

      Assessment : $400.00



D     JVTA Assessment*:$
      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZl   See fine page          D Forfeiture pursuant to order filed                                                , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                    HON. Cathy Ann Bencivenga
                                                                    UNITED STATES DISTRICT JUDGE
AO 2458 (CASD Rev. 1/1 9) Judgment in a Criminal Case

DEFENDANT:               AQUA SAN DIEGO MARINE, LLC (1)                                           Judgment - Page 2 of 3
CASE NUMBER:             l 9CR0395-CAB


                                                   FINE

The defendant shall pay a fine in the amount of     --$150,000.00
                                                       -~ - - - - -            unto the United States of America.

Fine shall be paid to the Clerk' s Office, United States District Court and the Clerk shall direct fine payment to:

Magnuson-Stevens Fishery and Conservation Act Management Fund,
U.S. Department of Commerce NOAA, Fine & Penalties
7600 Sand Point Way, NE
Seattle, Washington
98115

Attn: Check Deposit - Magnuson-Stevens, Respondent: AquaSD, NOAA Case No. 1803988.




This sum shall be paid    X     forthwith.
                                as follows:




The Court has determined that the defendant       does not      have the ability to pay interest. It is ordered that:
X    The interest requirement is waived.
     The interest is modified as follows:




                                                                                                      19CR0395-CAB
         '·
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:             AQUA SAN DIEGO MARINE, LLC (I)                               Judgment - Page 3 of 3
CASE NUMBER:           l 9CR0395-CAB

                                           RESTITUTION

The defendant shall pay restitution in the amount of   $50,032.00   unto the United States of America.


   _U. S. Fish and Wildlife Service,
    Cost Accounting Section
    P.O. Box 272065
    Denver, Colorado
    80227-9060




    II

    II




                                                                                        19CR0395-CAB
